Napton, Judge,
delivered the opinion of the court.
This case presents the same point decided by this court in McGee and others v. Porter, 14 Mo. 613, and Northcutt v. *290Northcutt et al., 20 Mo. 268. It will be observed that in the recent revision, tlie fifth section of the act concerning wills, which gave rise to the question decided in these cases, is omitted, and the same question will not arise under the new code. Upon a re-examination of the subject, the court have not been able to arrive at any different construction of the old statute than the one heretofore adopted in cases referred to and others. The judgment of the circuit court is therefore affirmed.